Citation Nr: 1128793	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for the residuals of a right ankle fracture with complex regional pain syndrome, to include whether the evidence warrants assignment of a separate compensable evaluation for neurological symptoms.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington, which, in pertinent part, granted service connection and a 10 percent rating for the residuals of a right ankle fracture with complex regional pain syndrome, effective from April 29, 2007.  The Veteran appealed for the assignment of a higher initial rating.

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the issue of entitlement to service connection for nausea/vomiting was originally developed for appellate review; however, service connection for chronic diarrhea (also claimed as nausea/vomiting) was ultimately granted by the RO in a March 2009 rating action.  In addition, although the RO initially assigned a 30 percent disability rating, effective from January 12, 2009, the RO subsequently changed the effective date to April 29, 2007, in an October 2009 rating action.  Therefore, this issue is no longer before the Board.  




In April 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

In the videoconference hearing, the Veteran stated that due to his service-connected right ankle disability, he shifted his weight on the right side which caused him to become severely "flat-footed" on the right side.  Thus, the issue of entitlement to service connection for a right foot disability, as secondary to the service-connected right ankle disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of whether the Veteran is entitled to a separate compensable evaluation for neurological symptoms of his service-connected right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right ankle disability is manifested by marked limitation of motion; however, there has been no evidence of ankylosis of the right ankle joint.  


CONCLUSION OF LAW

The criteria for a disability evaluation for the residuals of a right ankle fracture with complex regional pain syndrome of 20 percent, but no higher, have been met for the entire initial rating period from April 29, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5271 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2007 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application. Written notice provided in June 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2007 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the September 2007 RO decision that is the subject of this appeal in its June 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in June 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  This decision, however, was subsequently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board finds that the June 2007 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA (QTC) examinations in July 2007 and December 2010, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA (QTC) examinations revealed findings that are adequate for rating the Veteran's right ankle disability.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Factual Background 

The Veteran's service treatment records show that in April 2005, the Veteran was diagnosed with a fractured right ankle after he fell while running.  He underwent an open reduction internal fixation (ORIF).  Following the surgery, he developed discoloration of the right ankle with sweating, burning, and swelling in his right lower limb.  He was diagnosed with complex regional pain syndrome of the right lower limb.  The Veteran was referred to anesthesia pain management for trial of sympathetic block.  The Veteran's pain was initially reduced.  However, after he was redeployed, the symptoms of discoloration, sweating, burning, and swelling in his right lower limb returned.  He subsequently received a medical discharge.  

Private medical records show that in August 2005, the Veteran underwent a follow-up examination after receiving a right tibial nerve block for his right ankle disability.  The physical examination showed that the Veteran had marked tenderness of the right ankle, with markedly decreased range of motion.  The Veteran identified paresthesias, hypersensitivity, and pain in the ankle joint itself.  The impression was complex regional pain syndrome in the right lower extremity, status post surgery.  



In July 2007, the Veteran underwent a VA examination which was conducted by QTC Services.  In the examination report, the examiner stated that according to the Veteran, he had weakness, stiffness, swelling, and giving way of the right ankle.  The Veteran denied heat, redness, lack of endurance, locking, fatigability, and dislocation.  He indicated that he had chronic right ankle pain which traveled up his calf.  The pain was a level 8 out of 10.  Physical activity and stress aggravated the pain and it was relieved by rest and medication.  He reported that he had incapacitating episodes as often as two times per month which lasted for one day.  Over the last year, he had 20 incidents of incapacitation for a total of 20 days.  Due to his right ankle disability, he had limited mobility.      

The physical examination showed that the Veteran's gait was abnormal; he was limping on his right leg.  The Veteran did not require an assistive device for ambulation.  Examination of the Veteran's right ankle showed that there was tenderness; there was, however, no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  In regard to range of motion of the right ankle, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  The joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, and lack of endurance.  The joint function was not additionally limited by incoordination.  There was no indication of a malunion to the os calcis on the right.  There was also no indication of malunion of the astragalus on the right.  Upon neurological evaluation, sensory function was abnormal with findings of hyperalgia in the right ankle.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  X-rays of the right ankle were within normal limits.  The diagnosis was status-post right ankle fracture with complex regional pain syndrome.  The subjective factors were right ankle fracture and complaints of right ankle burning pain and abnormal sensation.  The objective factors were right lateral ankle tenderness, pain with range of motion, and negative x-ray.      

VA Medical Center (VAMC) outpatient treatment records, dated from May to September 2007, show that in August 2007, the Veteran underwent a physical evaluation.  At that time, he stated that he had pain in his right ankle.  According to the Veteran, he had tried multiple pain medications, lidocaine patches, and local and distal injections, with only minimal relief of the pain.  The Veteran noted that he was unable to exercise due to his right ankle disability.  He reported that he had tried braces but they seemed to make the pain worse.  The physical examination showed that the Veteran had restricted dorsiflexion of the right ankle.  

By a September 2007 rating action, the RO granted service connection for the residuals of a right ankle fracture with complex regional pain syndrome.  At that time, the RO assigned a 10 percent disability rating under Diagnostic Code 5271, effective from April 29, 2007, the day after the Veteran's separation from the military.  See 38 C.F.R. § 3.400.

VAMC outpatient treatment records, dated from February 2009 to December 2010, show that in January 2010, the Veteran was treated for swelling of the right ankle.  At that time, he stated that he had slipped on some ice and rotated his right ankle.  The diagnosis was ankle sprain.  

Private medical records, dated from March 2010 to January 2011, show that in March 2010, the Veteran underwent a follow-up visit after undergoing a magnetic resonance imaging (MRI) of his right ankle; the MRI showed that the Veteran's previous surgical procedures remained intact.  The examiner stated that the Veteran continued to have pain and discomfort in his right ankle likely associated with his regional pain syndrome and his recent ankle injury.  According to the examiner, the Veteran had stopped taking narcotic pain medication as he did not find that it had been very helpful.  The Veteran continued to take anti-inflammatories.  The physical examination showed that the Veteran had diffuse tenderness with range of motion.  The ankle remained stable with varus and valgus stresses.  There was mild swelling over the lateral and inferior aspect of the lateral malleolus.  There was less range of motion with dorsiflexion than the contralateral side.  The diagnoses were chronic ankle pain and ankle sprain/strain.  The examiner suggested that the Veteran return to physical therapy.      

In December 2010, the Veteran underwent a VA examination which was conducted by QTC Services.  In the examination report, the examiner noted that the Veteran had undergone two previous surgeries of the right ankle.  According to the Veteran, he had weakness, stiffness, giving way, lack of endurance, locking, tenderness, and pain of the right ankle.  The Veteran denied swelling, heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He indicated that he had flare-ups as soften as three times per day, and each flare-up lasted for six hours.  The flare-ups were precipitated by physical activity and stress, and they were relieved by Vicodin and oxycodone.  The severity of the Veteran's right ankle pain was a 10 out of 10.  According to the Veteran, he could not stand or walk for any length of time due to the pain.  

The physical examination showed that the Veteran had an abnormal gait due to his right ankle pain.  He walked with a slow and deliberate gait.  Examination of the Veteran's feet revealed evidence of abnormal weight bearing.  There was unusual shoe wear pattern.  For ambulation, the Veteran required a brace on the right ankle (boot) and a cane.  Examination of the right ankle showed instability, weakness, tenderness, and guarding of movement.  There were no signs of edema, abnormal movement, effusion, redness, heat, deformity, malalignment, or drainage.  There was also no subluxation or ankylosis.  In regard to range of motion of the right ankle, dorsiflexion was to five degrees and plantar flexion was to two degrees.  Repetitive range of motion of the right ankle joint was not possible because of severe pain with range of motion.  An x-ray of the right ankle showed evidence of prior surgery at the distal fibula and the body of the calcaneus.  There was no indication of a malunion of the os calcis or malunion of the astragalus on the right.  Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with the residuals of a right ankle fracture with complex regional pain syndrome.  The examiner noted that he Veteran had extreme tenderness with severe decreased range of motion of the right ankle.     

In April 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  The Veteran stated that he needed a crutch to walk and that he could not really put any weight on his right ankle.  According to the Veteran, he had neurological problems related to his right ankle disability.  He indicated that he had constant burning from the lateral side of the knee down.  He also noted that he had severe pain in his right ankle.  The Veteran reported that during a flare-up, he could not put a sock on because the skin felt like it was "on fire."    

III.  Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 119.  Thus, the Board must evaluate the relevant evidence since April 29, 2007.   

The RO has assigned a 10 percent disability rating under Diagnostic Code 5271 for the Veteran's service- connected residuals of a right ankle fracture with complex regional pain syndrome.  

Diagnostic Code 5271 provides rating criteria for rating limitation of motion of the ankle.  Moderate limitation is rated as 10 percent disabling.  Marked limitation is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order to warrant the assignment of a 30 percent disability evaluation, there would have to be ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6. It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Plate II, located in 38 C.F.R. § 4.71, indicates that full ankle dorsiflexion is from 0 to 20 degrees and that full ankle plantar flexion is from 0 to 45 degrees.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss, however, must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See  38 C.F.R. § 4.40 (2010).

In the instant case, the Veteran contends that his right ankle disability is more disabling than currently evaluated.  He indicates that he has constant pain in his right ankle that is aggravated by walking and standing.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  Symptoms, however, must be viewed in conjunction with the objective medical evidence of record.  Espiritu, 2 Vet. App. at 492 (1992).

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 20 percent rating for his service-connected residuals of a right ankle fracture with complex regional pain syndrome for the entire initial rating period from April 29, 2007.  In the Veteran's December 2010 VA (QTC) examination, the Veteran's service-connected right ankle disability was clearly manifested by marked limitation of motion given that dorsiflexion was to five degrees and plantar flexion was to two degrees.  The Board recognizes that in the March 2011 supplemental statement of the case (SSOC), the RO stated that the severity of the Veteran's right ankle disability was due to an intercurrent injury sustained in January 2010 when he slipped and fell and was diagnosed with a right ankle sprain.  According to the RO, such impairment was not a part of his service-connected right ankle disability.  However, the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this regard, the Board observes that in a March 2010 private medical record, an examiner noted that the Veteran had pain in his right ankle that was likely associated with his regional pain syndrome [referring to his service-connected right ankle disability] and his recent ankle injury [referring to his nonservice-connected right ankle sprain/injury].  Thus, the examiner did not state that the Veteran's pain was solely due to his nonservice-connected right ankle sprain/injury; rather, the pain was related to both the nonservice-connected right ankle sprain/injury and the service-connected right ankle disability.  Therefore, given that there is no evidence of record specifically differentiating the symptomatology between the Veteran's service-connected right ankle disability and his nonservice-connected right ankle sprain/injury, the Board finds that the right ankle symptomatology that was shown in the December 2010 VA (QTC) examination is a part of the Veteran's service-connected right ankle disability.  Accordingly, as stated above, at the time of the December 2010 VA (QTC) examination, the Veteran clearly had marked limitation of motion in the right ankle consistent with a 20 percent rating.  

The Board recognizes that at the time of the Veteran's July 2007 VA (QTC) examination, he had full range of motion of the right ankle.  However, the examiner noted that the joint function was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use.  In addition, the Veteran clearly had a history of pain in the right ankle given that he had been taking nerve blocks and narcotic pain medication.  Moreover, VAMC outpatient treatment records show that in an August 2007 evaluation, the Veteran had restricted dorsiflexion of the right ankle.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment due to such factors as pain.  In fact, 38 C.F.R. § 4.40 states that pain on use is evidence of a seriously disabled joint.  As such, given the Veteran's longstanding history of right ankle pain, the Board finds that the symptomatology of the Veteran's right ankle disability warrants a 20 percent disability rating based on the range of motion measurements in the December 2010 VA (QTC) examination, and based on considerations of functional loss due to pain beyond that reflected on other range of motion measurements.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.

The Board has considered whether rating the Veteran's right ankle disability under other Diagnostic Codes would provide the Veteran with a rating in excess of 20 percent for his right ankle disability; however, the only Diagnostic Code pertaining to disabilities of the ankle which provides a higher disability rating pertains to ankylosis of the ankle.  There is no evidence of this in the record.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).

In regard to the question of whether the Veteran has any neurological abnormalities associated with his service-connected right ankle, this question will be addressed in the remand below.  

In light of the above, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 20 percent disability rating for his service-connected right ankle disability.  Fenderson, supra.  









IV.  Extraschedular Rating

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra- schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that an initial evaluation of 20 percent for the residuals of a right ankle fracture with complex regional pain syndrome, is warranted for the entire period since the award of service connection.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right ankle disability, but the medical evidence reflects that those manifestations are not present in this case.  In addition, the record does not reflect that the Veteran has required any hospitalizations for his right ankle disability.  There is also no indication in the record that the right ankle disability markedly interferes with his employment or daily activities, beyond what is contemplated in the rating schedule.  In the April 2011 videoconference, the Veteran stated that he was in school in order to become a nurse.  For these reasons, a referral for an extra-schedular rating is not warranted.



ORDER

An initial rating of 20 percent, but no more than 20 percent, for the residuals of a right ankle fracture with complex regional pain syndrome, for the entire initial rating period from April 29, 2007, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim with respect to other neurological symptoms associated with his service- connected right ankle disability.  In this regard, the Veteran contends that he has neurological problems related to his right ankle disability, such as radiculopathy and a burning sensation in his right ankle.  The Board observes that separate ratings may be assigned for the separate and distinct manifestations of the same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board must therefore remand this portion of the case for further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO must also schedule the Veteran for a VA neurological examination to determine whether he has any neurological problems that are related to his service-connected residuals of a right ankle fracture with complex regional pain syndrome.  The claims folder and a copy of this remand must be made available to the examiner.  All indicated testing should be conducted.  The examiner must specifically review the July 2007 and December 2010 VA (QTC) examination reports.

The examiner is requested to record pertinent medical complaints, symptoms, and clinical findings.  The examiner should also determine the nature, extent, and severity of any associated nerve impairment (e.g., radiculopathy) that may be present.  If there is such impairment, the examiner should determine which specific nerve groups are involved with the radiculopathy, and characterize the overall neurological impairment in the right ankle as mild, moderate, moderately severe, or severe.  The examiner should specifically note whether the Veteran has impairment of the external popliteal nerve (common peroneal) and/or the posterior tibial nerve due to his service-connected right ankle disability.     

A complete rationale for all opinions expressed must be provided.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue of whether the Veteran is entitled to a separate compensable evaluation for neurological symptoms of his service-connected right ankle disability.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative an SSOC and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.










The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


